Citation Nr: 1802303	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  16-29 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for bipolar disorder.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1984 to August 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in North Little Rock, Arkansas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an unappealed January 2002 rating decision, the RO denied service connection for bipolar disorder; a November 2009 rating decision denied the Veteran's application to reopen the previously denied claim of entitlement to service connection for bipolar disorder.

2.  The evidence received since the November 2009 rating decision as to the issue of entitlement to service connection for bipolar disorder is relevant and probative of the issues at hand.

3.  Bipolar disorder was not manifested during service and is not attributable to service.


CONCLUSIONS OF LAW

1.  The January 2002 rating decision denying the claim for service connection of bipolar disorder is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2017).

2.  The November 2009 rating decision denying the application to reopen the claim for service connection of bipolar disorder is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2017).

3.  New and material evidence has been received to reopen the claim of service connection for bipolar disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

4.  Bipolar disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

In this case, the agency of original jurisdiction (AOJ) issued a notice letter to the Veteran.  This letter explained the evidence necessary to substantiate the Veteran's application to reopen the previously denied claim of entitlement to service connection for bipolar disorder, and the downstream claim of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letter also informed her of her and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of her claim.  As will be discussed below, the Veteran, the weight of the evidence demonstrates that there is no injury, disease, or event related to the Veteran's bipolar disorder during service.  Therefore, any opinion would be speculative.  As such, a remand to provide the Veteran with a medical examinations and/or to obtain a medical opinion is necessary.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Legal Criteria to Reopen Service Connection

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103.  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The CAVC has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510 (1992).

The RO initially denied service connection for bipolar disorder in August 2000; the RO reconsidered the claim in January 2002, in accordance with the passage of the VCAA.  The Veteran did not file a substantive appeal and the January 2002 decision became final.  See 38 U.S.C.A. § 7105(c).

The January 2002 rating decision denied the Veteran's claim for service connection of bipolar disorder on the basis that there was no evidence indicating that her bipolar disorder was incurred in or caused by service; there was no record of complaints, treatment, or diagnoses related to the Veteran's bipolar disorder during active service.  The rating decision noted that service medical records did not show any treatment for mental disorders during active service.  Reserve medical records show her reporting that she was hospitalized in June 1997 for psychosis and discharged from the reserves in December 1997.  The rating decision also noted that records from Naval Reserve Personnel Center do not show active duty or active duty for training time during 1997, and that treatment records from the Memphis Mental Health Institute show that the Veteran had a history of a long depressive episodes prior to a manic episode in February 1997; a history of hospitalization in June 1997 and May 1998 was noted.  Treatment reports from Baptist Memorial Hospital indicate that the Veteran was treated intermittently for bipolar disorder.   Treatment reports from Charter Behavioral Health System reflect that the Veteran was admitted with hallucinations in June 1997; the diagnosis was psychosis, not otherwise specified, and rule out bipolar disorder.  VA treatment records indicated that the Veteran gave a history of her first manic episode in February 1997, and that she reported that she thought that her bipolar disorder began in the 1980s.  

The Veteran filed an application to reopen the previously denied claim for service connection of bipolar disorder, which was denied in a November 2009 rating decision.  The Veteran's application was denied on the basis that the new evidence submitted by the Veteran, namely post-service VA treatment records, was not material because the records did not show that the onset of the Veteran's bipolar disorder had onset during service or a period of active duty for training (ACDUTRA), or that there was a relationship between the Veteran's bipolar disorder and the Veteran's active service.  The Veteran did not file a substantive appeal as to this rating decision.  Therefore, the November 2009 denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

Since the November 2009 denial of the Veteran's application to reopen the previously denied claim for service connection of bipolar disorder, the evidence submitted includes VA treatment records, records associated with the Veteran's claim for Social Security Disability benefits, and a copy of Department of Navy, Naval and Marine Corps Reserve Center advance travel orders, indicating that the Veteran was going to be ordered to report to the Naval Hospital in Pensacola, Florida on June 2, 1997, and personnel records reflecting that the Veteran reported to the Naval Hospital in Pensacola from July 21, 1997 to August 1, 1997 instead.  A copy of the Veteran's August 1997 reserve separation examination was also associated with the Veteran's claims file; the examination report notes that the Veteran was treated for bipolar disorder in June 1997. 

The Board notes that since the Reserve personnel and service treatment records are relevant to the Veteran's claim for service connection for bipolar disorder, and were associated with the claims file after the November 2009 decision, the claim must be reconsidered.  Accordingly, the Board finds that the claim for service connection of bipolar disorder is reopened for reconsideration under 38 C.F.R. § 3.156(c)(i).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  For chronic diseases, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran's claim of entitlement to service connection for bipolar disorder must be denied.  

In this case, there is no evidence of bipolar disorder during active duty or active duty for training.  There is no indication that the Veteran sought any treatment for, or had any other complaints related to bipolar disorder.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

The Veteran's medical history does not establish a manifestation of bipolar disorder during service or any period of active duty or ACDUTRA while in the Naval Reserves.  Specifically, according to available treatment records and the Veteran's own statements, the Veteran's first manic episode was in February 1997.  Private treatment records from the June 1997 hospitalization make no reference to the Veteran's service.    

In short, the evidence fails to establish the presence of pathology during her 1984 - 1992 period of service or during a period of active duty or ACDUTRA, while she was in the Naval Reserves.

The Veteran is competent to report that she has been treated for and diagnosed with bipolar disorder, and such statements are confirmed by the record.  In addition, she is competent to report when the disorders were first identified.  However, her statements linking her bipolar disorder to her service are not credible or competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The weight of the evidence reflects that the Veteran's bipolar disorder is unrelated to her service.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  

Regarding the Veteran's allegations of onset of her bipolar disorder during a period of active duty in June 1997, the Board points out that the Veteran's military personnel records reflect that the Veteran did not report for active duty at the Naval Hospital in Pensacola in June 1997; personnel records reflect that the period of active duty for which the Veteran originally received advance orders did not actually occur until July 21, 1997.  The Board also points out that, on June 2, 1997 (the date listed in the advance orders as the date that the Veteran was to report), was the same date that the Veteran's hospitalization at Charter Lakeside Behavioral Health System in Little Rock, Arkansas began.  It would be impossible for the Veteran to be on a period of active duty in Florida, as she alleges, at the same time as she was being hospitalized in Arkansas for psychiatric treatment in relation to an episode of psychosis.  

To the extent that the Veteran asserts that her August 1997 military examination or September 1997 military psychiatric evaluation entitle her to service connection for bipolar disorder, the Board notes that the Veteran had no complaints or treatment for her bipolar disorder at that time; instead, service medical records reflect that the Veteran underwent the September 1997 evaluation in response to her report of the June 1997 hospitalization.  In this regard, the August 1997 military examination report reflects that the Veteran reported a history of hospitalization for depression expressed as psychosis and rule out bipolar disorder in June 1997 and that the June 1997 private treatment reports were associated with her service treatment records at that time.  At the August 1997 military examination, she was found to be "not physically qualified" for retention in the Naval Reserves due to her June 1997 diagnosis of and treatment for bipolar disorder, and this finding, in turn, prompted the Veteran's the September 1997 evaluation.  

Nevertheless, the Board reiterates that the Veteran did not, during any period of active duty or ACDUTRA, complain of symptoms related to, or receive treatment for or a diagnosis of bipolar disorder.  To the contrary, the Board notes that the Veteran received a complimentary performance review for her July 21, 1997 to August 1, 1997 period of active duty for the Naval Reserves.  Likewise, she did not seek treatment for any related complaints during that period of active duty.  As noted earlier, the August 1997 medical examination was a routine, annual examination, unrelated to her bipolar disorder; the June 1997 diagnosis and hospitalization for bipolar disorder was merely noted in her medical history as she reported it at that time. 

To the extent that the Veteran reports first experiencing psychiatric symptoms in the 1980s, the Board reiterates that her service treatment records from her 1984 - 1992 period of active duty do not indicate that the Veteran had any related complaints, treatment, or diagnoses during her active service.  The Board again reiterates that there is simply no indication of any related problems during service or for many years thereafter.  Rather, the 1992 separation examination was normal and the Veteran did not report any pertinent symptomatology prior to her June 1997 hospitalization, which, as laid out above, did not occur during a period of active duty.  The remote assertions of the Veteran are inconsistent with the clinical evidence of record.   

The Board finds that the probative value of the Veteran's general lay assertions is outweighed by the clinical evidence of record.  The Board notes that the medical evidence of record does not demonstrate that the Veteran's bipolar disorder is related to service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  In this case, the inconsistencies between the Veteran's statements made during the course of her claim for compensation benefits, her service treatment records and personnel records, and her private and VA treatment records weigh heavily against the Veteran's credibility as to the etiology of her bipolar disorder.  The Board has considered and weighed the Veteran's statements and finds her statements made in connection with her claim for VA compensation benefits to be of minimal probative worth.  Waters v. Shinseki, 601 F.3d 1274 (2010).  In sum, there is no reliable evidence linking the Veteran's bipolar disorder to service.  

For the foregoing reasons, the preponderance of the evidence is against the claim of service connection for a bipolar disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

The application to reopen the claim for service connection of bipolar disorder is granted.

Entitlement to service connection for bipolar disorder is denied.







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


